Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2, 6, 7, 9-15 and 17 are pending in the application. Claims 2, 6, 7, 9-15 and 17 are rejected. 

Response to Amendment / Argument
The amendment to the claims filed on September 29th, 2022 does not comply with the requirements of 37 CFR 1.121(c) because (in claim 2) a compound was added without underline and the limitation of “according to claim 1,” was previously struckthrough but is still struckthrough.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Nevertheless the amendment has been treated on the merits.
The rejection to claim 2 has been withdrawn based on Applicant’s amendment.
On pages 6 and 7 of the response filed September 29th, 2022, Applicant traverses the prior art rejections based on the amendment that the claims “are directed to a pharmaceutical composition, formulated for treating inflammation by inhibiting cytokine TNF-a.” Applicant asserts that since “none of the cited references disclose such compositions specifically to treat inflammation, the claims cannot be anticipated.” Applicant’s traversal is not found persuasive regarding the rejections below (that have been amended to address Applicant’s new claim language) since the language is directed to a product-by-process limitation or an intended use type limitation. If Applicant’s position is that only compositions formulated by a practitioner for the purposes of treating inflammation would read on the instant claims, the limitation is a product-by-process limitation that is not given patentable weight. Similarly, the limitation of “for treating inflammation…” could be considered an intended use; however, the intended use provides no structural limitations to distinguish the claims from the prior art. For these reasons, the rejections below are deemed proper.

Claim Objections
A comma should be added after “4-methoxybenzoate” to separate the third and fourth compounds in claim 2.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(1 of 3) Claim(s) 6, 7, 9, 10 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster et al. Bioorg. Med. Chem. 1999, 7 2415-2425.	
Foster et al. teach compounds of the following formula on page 2418 (Table 2):

    PNG
    media_image1.png
    351
    372
    media_image1.png
    Greyscale
.
The prior art table is replete with structures reading on the instant formula I since R3 of the prior art (corresponding to instant variable R1) contains numerous examples where R1 is hydrogen or ethoxycarbonyl, R1 and R2 of the prior art (corresponding to instant variables R2 and R3) are either hydrogen or methyl, and X (corresponding to the instant variable R5) is hydrogen, chloro, methyl or methoxy. In each prior art compound the position corresponding to the instant variable R4 would be hydrogen and X would be NH. See specifically compounds 4b, 4e, 4h, 4k, 4n and 4p-4aa. Furthermore, compounds 4r, 4x and 4aa of the prior art correspond to the last three compounds recited in instant claim 17. Regarding the limitation of claim 6 requiring more than on pharmaceutically acceptable carrier, the prior art teaches the following on page 2424:

    PNG
    media_image2.png
    116
    420
    media_image2.png
    Greyscale

The prior art teaches generation of a composition containing two pharmaceutically acceptable carriers, i.e. water and methylcellulose. 
Regarding instant claims 6, 7, 9 and 10, these claims recite intended uses (for instance, treating inflammation) but only appear to require the presence of a compound and carriers. As noted in MPEP 2111.02(II): “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).” In this situation, the prior art teaches the required components of the instantly claimed compositions.
Regarding Applicant’s amendment to claim 6 to add the word “formulated,” the limitation only appears to address the intended use discussed above or is an attempt to define how the composition is produced, i.e. by a practitioner who prepared the composition with the intention of using it for treating inflammation. MPEP 2113(I) states: ‘ "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)’ Acordingly, requiring that the practitioner preparing the composition have the intention to treat a particular condition does not distinguish the claims from the prior art. The same rationale would apply if Applicant argues that the amendment somehow limits the amount of compound based on the limitation “pharmaceutically effective amount” in tandem with “formulated” since there is no limitation regarding how frequently the composition would be administered to treat inflammation.

(2 of 3) Claim(s) 6, 7, 9-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by National Center for Biotechnology Information. PubChem Database. Source=PCMD, AID=846, https://pubchem.ncbi.nlm.nih.gov/bioassay/846 (deposit date Nov. 15, 2008, accessed on Sept. 24, 2019) as evidenced by National Center for Biotechnology Information. PubChem Database. CID=1474654, https://pubchem.ncbi.nlm.nih.gov/compound/1474654 (created on July 11, 2005, accessed on Sept. 24, 2019).
AID 846 teaches an assay method in section “2 Protocol” where compounds (added in step 4) were mixed with a buffer (added in step 3) where the buffer contained water, sodium chloride, and Tween 20, each of which is a pharmaceutically acceptable carrier. Regarding the identity of the compound section “5 Data Table” teaches PubChem CID No. 1474654, which is 5,5-dimethyl-3-oxocyclohexen-1-yl 4-methylbenzoate and is embraced by formula I where R1 is H, R2 and R3 are methyl, X is O, R4 is H and R5 is methyl. The compound is further recited in claims 11 and 17. 
Regarding instant claims 6, 7 and 9-15, these claims recite intended uses (for instance, treating inflammation) but only appear to require the presence of a compound and carriers. As noted in MPEP 2111.02(II): “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).” In this situation, the prior art teaches the required components of the instantly claimed compositions.
Regarding Applicant’s amendment to claim 6 to add the word “formulated,” the limitation only appears to address the intended use discussed above or is an attempt to define how the composition is produced, i.e. by a practitioner who prepared the composition with the intention of using it for treating inflammation. MPEP 2113(I) states: ‘ "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)’ Acordingly, requiring that the practitioner preparing the composition have the intention to treat a particular condition does not distinguish the claims from the prior art. The same rationale would apply if Applicant argues that the amendment somehow limits the amount of compound based on the limitation “pharmaceutically effective amount” in tandem with “formulated” since there is no limitation regarding how frequently the composition would be administered to treat inflammation.

(3 of 3) Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vovk et al. Russian Journal of Organic Chemistry 2004, 40, 280-281.
The prior art teaches the following compounds on page 280:

    PNG
    media_image3.png
    333
    531
    media_image3.png
    Greyscale

Compounds IIIf is recited in claim 2 as the first compound in the claim (5,5-dimethyl-3-oxocyclohex-1-en-1-yl 4-methoxybenzoate).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626